NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JENNIFER SORAYA PAREDES-                        No.    19-72743
BANEGAS,
                                                Agency No. A201-728-539
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Jennifer Soraya Paredes-Banegas, a native and citizen of Honduras, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

her appeal from an immigration judge’s (“IJ) decision denying her application for

asylum, withholding of removal, and relief under the Convention Against Torture


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d

1182, 1184-85 (9th Cir. 2006). We grant in part, deny in part, and dismiss in part

the petition for review, and we remand.

      Substantial evidence does not support the agency’s determination that

Paredes-Banegas failed to establish a nexus to a protected ground. See Singh v.

Holder, 764 F.3d 1153, 1159 (9th Cir. 2014) (“Testimony regarding a persecutor’s

statements serves as direct evidence that the persecution was motivated by a

[protected ground] . . .”); Madrigal v. Holder, 716 F.3d 499, 506 (9th Cir. 2013)

(“Although mistreatment motivated purely by personal retribution will not give

rise to a valid asylum claim . . . if a retributory motive exists alongside a protected

motive, an applicant need show only that a protected ground is ‘one central reason’

for his persecution.” (internal citation omitted)); see also Barajas-Romero v.

Lynch, 846 F.3d 351, 360 (9th Cir. 2017) (holding that the less demanding “a

reason” nexus standard applies to withholding of removal claims).

      In light of this disposition, the agency’s analysis is incomplete as to past

persecution because it does not cumulatively consider the physical abuse and

threats from Paredes-Banegas’s family, harassment and harm from community

members, and death threats and physical violence from Maynor in its analysis of

whether the harm Paredes-Banegas suffered rises to the level of persecution. See


                                           2                                     19-72743
Korablina v. INS, 158 F.3d 1038, 1044 (9th Cir. 1998) (“The key question is

whether, looking at the cumulative effect of all the incidents a petitioner has

suffered, the treatment she received rises to the level of persecution.”).

      Thus, we grant the petition for review and remand Paredes-Banegas’s

asylum and withholding claims to the BIA for further proceedings consistent with

this disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      Substantial evidence supports the agency’s denial of CAT relief because

Paredes-Banegas failed to show it is more likely than not she would be tortured by

or with the consent or acquiescence of the government if returned to Honduras.

See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      We lack jurisdiction to consider Paredes-Banegas’s contentions concerning

her defective notice to appear and the Appointments Clause because she did not

raise them to the agency. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

2004) (court lacks jurisdiction to review claims not presented below).

      We deny Paredes-Banegas’s request, raised in her opening brief, for an

initial hearing en banc. See Fed. R. App. P. 35(b) (requiring a showing of case

conflict or a question of exceptional importance).




                                           3                                      19-72743
      The motion for a stay of removal (Docket Entry No. 1) is granted. Paredes-

Banegas’s removal is stayed pending a decision by the BIA.

      The parties shall bear their own costs on appeal.

      PETITION FOR REVIEW GRANTED in part; DENIED in part;

DISMISSED in part; REMANDED.




                                         4                                19-72743